Grice, Presiding Justice.
William Hinton has appealed to this court from the denial of his petition seeking the writ of habeas corpus against the respondent E. B. Caldwell, Warden of the Georgia State Prison.
The petitioner was found guilty of robbery by sudden snatching and was sentenced by the Superior Court of Fulton County to serve seven years imprisonment. His conviction was affirmed. Hinton v. State, 127 Ga. App. 108 (192 SE2d 717).
In his appeal here from the denial of habeas corpus relief by the Superior Court of Tattnall County he makes in substance three contentions.
1. The first is that he was denied effective assistance of counsel in his appeal. This contention cannot be sustained. Although represented by able counsel upon appeal, from the transcript of his trial it is clear that the verdict of guilty was amply supported by the evidence and that no error of law was committed. Therefore, there is no basis for this claim.
2. The second complaint asserts that he was denied access to his arrest warrant by which he could "prove his innocence to the alleged act.” This is also without merit. The transcript shows that the petitioner was arrested on the streets of Atlanta, Georgia, without a warrant, but under lawful circumstances. However, even if the arrest was illegal, this, without more, would not entitle him to habeas corpus relief as he urges here. Beavers v. Smith, 227 Ga. 344 (180 SE2d 717).
3. Thirdly, he insists that the habeas corpus court erred in not appointing legal counsel to represent him in that proceeding. This position cannot be maintained. Habeas corpus is not a criminal proceeding, and therefore does not come within the constitutional guaranty of the right to representation by counsel. See in this connection Chadwick v. Smith, 227 Ga. 753 (182 SE2d 896) and citations.
Submitted November 16, 1973
Decided January 9, 1974.
William Hinton, pro se.
Arthur K. Bolton, Attorney General, Courtney Wilder Stanton, B. Dean Grindle, Jr., William F. Bartee, Jr., David L. G. King, Jr., Assistant Attorneys General, for appellee.
Since no error was committed the habeas corpus court properly denied the application for the writ and remanded the petitioner to custody of the respondent warden.

Judgment affirmed.


All the Justices concur, except Gunter and Ingram, JJ, who dissent from Division 3.